Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

ETIENNE HARDRE, and
SDG MURRAY, LTD d/b/a LOCALS BARBERSHOP, a Colorado limited liability company,

       Plaintiffs,

v.

COLORADO MINORITY BUSINESS OFFICE,
ROSY ABURTO MCDONOUGH, in her official capacity as Director of the Colorado Minority
Business Office, and
JARED POLIS, in his official capacity as Governor of Colorado,

      Defendants.
______________________________________________________________________________

         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
______________________________________________________________________________

       Plaintiffs Etienne Hardre and SDG Murray, LTD d/b/a Locals Barbershop, by and

through counsel, Lewis Kuhn Swan PC, submit their Complaint for Declaratory and Injunctive

Relief (“Complaint”) as follows:

                                       INTRODUCTION

       1.      This Complaint concerns Senate Bill 20B-001 (“SB1”) which was passed by the

Colorado General Assembly on December 3, 2020, and signed into law by the Governor of the

State of Colorado on December 7, 2020.

       2.      Specifically, this Complaint seeks declaratory and injunctive relief related to the

unconstitutional race-based classifications in SB1, including those in Section 8 of the bill which

provide certain economic relief and stimulus only to minority-owned businesses. Those

provisions will be codified at Colo. Rev. Stat. § 24-49.5-106.
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 2 of 9




        3.      Among other things, SB1 appropriates $4 million for COVID-19 relief payments

for “minority-owned businesses.” Excluded from this appropriation are businesses owned and

operated by Caucasians. These businesses are excluded from participating in these relief

payments for no reason other than the racial identities of the business owners.

                                            PARTIES

        4.      Plaintiff Etienne Hardre (“Plaintiff Hardre”) is an individual who is domiciled in

the State of Colorado. Plaintiff Hardre is Caucasian.

        5.      Plaintiff SDG Murray, LTD d/b/a Locals Barbershop (“Plaintiff Locals

Barbershop”) is a limited liability company organized under the laws of the State of Colorado.

Plaintiff Locals Barbershop is a barbershop located in Colorado Springs, Colorado. Plaintiff

Hardre owns more than 51% of the membership units of Plaintiff Locals Barbershop.

        6.      Plaintiff Hardre and Plaintiff Locals Barbershop are collectively referred to as

“Plaintiffs.”

        7.      Defendant Colorado Minority Business Office is a political subdivision of the

State of Colorado created by Colo. Rev. Stat. §§ 24-49.5-101 et seq. Colorado created the

Minority Business office to further the “goal of providing the best opportunities for minority

business enterprises to enter the mainstream of Colorado’s economy.” Colo. Rev. Stat. § 24-

49.5-101.

        8.      Defendant Rosy Aburto McDonough (“Director McDonough”) is the Director of

the Colorado Minority Business Office. Plaintiffs herein sue Director McDonough is her official

capacity.




                                                2
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 3 of 9




       9.      Defendant Jared Polis (“Governor Polis”) is the Governor of the State of

Colorado. Plaintiffs herein sue Defendant Polis in his official capacity.

       10.     The Colorado Minority Business Office, Director McDonough, and Governor

Polis are collectively referred to as “Defendants.”

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1331 because this action arises under federal law, namely 42 U.S.C. § 1983 and the Equal

Protection Clause in the Fourteenth Amendment to the Constitution of the United States.

       12.     This Court has personal jurisdiction over Defendants because this action arises

out of their contacts with the State of Colorado and concerns their acts as officers of this State.

       13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because this action

concerns acts and omissions of political departments of the State of Colorado.

                                  GENERAL ALLEGATIONS

Special Session and Passage of SB1

       14.     In November 2020, Governor Polis called a special session of the Colorado

General Assembly to consider legislation to address and mitigate the economic impacts of the

COVID-19 pandemic.

       15.     The Colorado General Assembly convened on December 1, 2020 for the special

session called by Governor Polis.

       16.     SB1 was among the bills passed during the special session and enacted into law

by Governor Polis on December 7, 2020. A copy of SB1 is attached as Exhibit 1.




                                                  3
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 4 of 9




       17.       Included in SB1 is an appropriation in the amount of $4 million for use by the

Colorado Minority Business Office to provide “relief payments, grants and loans to minority-

owned businesses.” Exh. 1, § 8(2).1 The bill further directs the Colorado Minority Business

Office to use a portion of the funds for “to provide technical assistance and consulting support to

minority-owned businesses across the state.” Id., § 8(3).

       18.       The bill mandates that the Colorado Minority Business Office use a portion of the

appropriated funds for “relief payments to minority-owned businesses that have been most

impacted by COVID-19[.]” Id., § 8(2)(a)(I)(A).

       19.       SB1 expressly classifies individuals based on race. The legislation defines a

“minority-owned business” as a “business that is at least fifty-one percent owned, operated, and

controlled by an individual who is a member of a minority group, including an individual who is

African American, Asian-Indian, Asian-Pacific American, Hispanic American, or Native

American.” Id., § 8(1)(c).

       20.       SB1 provides three primary forms of economic relief exclusively to minority-

owned businesses: direct relief payments, grants and loans for startup capital, and funds to

provide minority-owned business leaders with professional development and networking

opportunities.

       21.       SB1 directs Director McDonough to establish a process for minority-owned

businesses to apply for these economic stimulus benefits. A threshold requirement to applying,

however, is that the business be “minority owned” as defined by SB1.



1
 Section 8 of SB1 will be codified at Colo. Rev. Stat. § 24-49.5-106, such that this citation will
eventually be found at Colo. Rev. Stat. § 24-49.5-106(2). Plaintiffs cite to the bill itself.

                                                 4
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 5 of 9




       22.     Businesses owned primarily by Caucasians are not permitted to participate in this

economic relief. This exclusion is based solely on the racial identity of the business owners.

Economic Impacts of the COVID-19 Pandemic on Plaintiffs

       23.     Plaintiff Hardre formed Plaintiff Locals Barbershop in 2014. Prior to the COVID-

19 pandemic, Plaintiff Locals Barbershop was a successful small business employing a number

of barbers.

       24.     Plaintiff Hardre depends on the income he generates from Plaintiff Locals

Barbershop for his livelihood.

       25.     The COVID-19 pandemic has inflicted significant economic harm on the business

revenue of Plaintiff Locals Barbershop and, by extension, on Plaintiff Hardre.

       26.     Among other things, Plaintiff Locals Barbershop was forced to shut down for

several weeks during the beginning of the pandemic pursuant to an executive order issued by

Governor Polis. Since that time, Plaintiff Locals Barbershop has had to reduce its operations to

comply with social distancing and occupancy limitations imposed by Governor Polis and local

health officials. Plaintiff Locals Barbershop has complied with all such requirements.

       27.     Plaintiff Locals Barbershop’s year-over-year revenue has declined by over 33%.

During the months of the government-mandated shutdown, Plaintiff Locals Barbershop’s

revenue was a tiny fraction of the same months in prior years.

       28.     Plaintiff Locals Barbershop continues to struggle financially because of the

economic downturn precipitated by the COVID-19 pandemic.

       29.     To stay in business, Plaintiff Locals Barbershop would apply for any available

economic assistance from the State of Colorado, including the economic relief payments


                                                 5
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 6 of 9




appropriated by Section 8 of SB1 that are currently reserved exclusively for minority-owned

businesses.

       30.     Plaintiffs would likewise avail themselves of the technical assistance and

consulting support provided in Section 8 of SB1.

                                     CLAIM FOR RELIEF
                  (42 U.S.C. § 1983 – Violation of the Equal Protection Clause)

       31.     Plaintiffs incorporate the prior allegations of this Complaint.

       32.     42 U.S.C. § 1983 provides a private right of action to those aggrieved by

constitutional violations undertaken by state actors under color of law, including those at issue in

this Complaint.

       33.     In relevant part, U.S. Const. amend., XIV, § 1 provides that no state shall “deny to

any person within its jurisdiction the equal protection of the laws.”

       34.     SB1’s provision limiting certain economic stimulus payments to minority-owned

businesses violates the Equal Protection Clause of the Fourteenth Amendment by

unconstitutionally making facial racial classifications.

       35.     Section 8 of SB1 is subject to strict scrutiny because it classifies individuals based

on their race. The bill expressly limits certain economic stimulus to members of minority groups,

including individuals who are “African American, Asian-Indian, Asian-Pacific American,

Hispanic American, or Native American.” Exh. 1., § 8(1)(c).

       36.     Defendants do not have a compelling interest in limiting the COVID-19 economic

stimulus in Section 8 of the bill to members of the defined racial minority groups. In fact, SB1

itself acknowledges that “many small businesses in the state . . . have suffered severe declines in



                                                 6
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 7 of 9




revenue during the pandemic,” id., § 1(1)(a), and that “small, minority-owned, and women-

owned businesses among those most impacted by the pandemic[.]”id., § 1(1)(b).

       37.     Colorado has not identified with specificity in SB1 or otherwise the racial

discrimination to be remedied by making facial racial classifications. In any event, Colorado

does not have a strong basis in evidence upon which to conclude that remedial action is

necessary with regard to any supposed racial discrimination that SB1 was intended to remedy.

       38.     Nor can Colorado prove SB1 is narrowly tailored even if it could demonstrate a

compelling government interest. Among other things, Colorado could adopt race-neutral

remedies, such as stimulus payments based on geographic areas or sectors of the economy most

impacted by the COVID-19 pandemic.

       39.     Based on the foregoing, Section 8 of SB1 is facially unconstitutional.

       40.     Plaintiffs alternatively make an as-applied challenge to the minority-business

provisions in SB1.

       41.     Plaintiff Locals Barbershop has been significantly impacted by the COVID-19

pandemic as described above and would be a candidate for relief for the economic benefits in

Section 8 of SB1 if Plaintiff Hardre or his business were permitted to apply.

       42.     But for Plaintiff Hardre’s race, Plaintiff Locals Barbershop would be qualified to

apply for the economic benefits in Section 8 of SB1. Plaintiff Locals Barbershop, through its

majority owner Plaintiff Hardre, would in fact promptly apply for said benefits if eligible to do

so.




                                                7
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 8 of 9




     WHEREFORE, Plaintiffs respectfully request the Court:

     (a)    Declare the minority-business stimulus provisions in Section 8 of SB1

            unconstitutional under the Equal Protection Clause of the Fourteenth Amendment

            of the United States Constitution;

     (b)    Permanently enjoin Defendants from enforcing the race-based qualifications for

            the economic stimulus prescribed in SB1;

     (c)    Permanently enjoin Defendants from distributing any relief payments, loans,

            grants, or other economic support provided in SB1 due to race-based

            classifications;

     (d)    Award Plaintiffs damages from their exclusion from the economic stimulus in

            Section 8 of SB1;

     (e)    Award Plaintiffs their attorneys’ fees and costs as permitted by law; and

     (f)    Provide such other and further relief as the Court deems just and proper.

     Dated: December 8, 2020.

                                          /s/ Michael D. Kuhn
                                          Paul F. Lewis
                                          Michael D. Kuhn
                                          Andrew E. Swan
                                          LEWIS | KUHN | SWAN PC
                                          620 North Tejon Street, Suite 101
                                          Colorado Springs, CO 80903
                                          Telephone:     (719) 694-3000
                                          Email:         plewis@lks.law
                                                         mkuhn@lks.law
                                                         aswan@lks.law

                                          Attorneys for Plaintiffs




                                             8
Case 1:20-cv-03594-KMT Document 1 Filed 12/08/20 USDC Colorado Page 9 of 9




Plaintiffs’ Address:
5230 North Nevada Avenue, Suite 120
Colorado Springs, CO 80918




                                      9
